Citation Nr: 1136151	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-15 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to the Veteran's service-connected left knee disability.

2.  Entitlement to service connection for a bilateral foot disability, to include as secondary to the Veteran's service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1974 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for a right knee disability and a bilateral foot disability.  The Veteran filed a notice of disagreement with this determination in January 2007, and timely perfected his appeal in May 2007.

The Veteran was afforded a Travel Board Hearing before the undersigned Acting Veterans Law Judge in July 2010.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

The Veteran's claims were reviewed by the Board in September 2010, at which time the claims were denied.  The Veteran subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claims of service connection for a right knee disability and a bilateral foot disability.  The Court issued a March 2011 Order vacating the September 2010 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).  

As a final introductory matter, it does not appear that the issues of entitlement to service connection for a mental disorder and a total disability rating based on individual unemployability due to a service-connected disability (TDIU) have been addressed by the agency of original jurisdiction (AOJ).  In an October 2010 statement, the Veteran asserted that there was a relationship between his mental disability and military service.  Additionally, he stated that his disabilities have caused him to be totally disabled and unemployable.  However, no further development was made in the claims file.  As these claims have not been developed for appellate review, the Board refers them to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

After a thorough review of the Veteran's VA claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of service connection for a right knee disability and a bilateral foot disability, consistent with the March 2011 JMR.

Initially, the Board notes that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
The Veteran asserts that his right knee disability and bilateral foot disability are related to his active service.  Specifically, the Veteran contends that he injured his right knee and feet during training, when he was swinging across a river and the rope broke.    

At the July 2010 Travel Board hearing, the Veteran reported that after he fell from the rope during training, he continued to have difficulties with his knees and feet.  Additionally, he reported that he had pain and problems marching.  Furthermore, the Veteran reported that when he was discharged, he saw civilian and VA doctors for his knee and foot disabilities.  Moreover, the Veteran stated that throughout the years, he was given pain medication for the swelling in his knees and feet.  The Veteran also reported that he had surgery on his right knee.  

Additionally, the Veteran was provided with a VA examination in April 2007 to address his bilateral foot disability.  The Veteran reported that his bilateral foot disability was the result of a 15 foot fall from a rope during basic training.  After examining the Veteran, the VA examiner stated that there was no relationship between the Veteran's injury in-service and his complaints of swelling in his feet.  The examiner added that there was nothing in the service treatment records to indicate an injury to either foot after the fall.  However, as noted in Buchanan v. Nicholson, the Board cannot determine that the Veteran's lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  451 F.3d 1331 (2006).  Additionally, the VA examiner did not comment as to whether the Veteran's bilateral foot disability was caused and/or aggravated by his service-connected left knee disability.  

As such, the Board finds the April 2007 VA opinion to be of little probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Therefore, a new VA examination is necessary to determine the Veteran's current bilateral foot disability and whether it was caused by, or is otherwise related to, the Veteran's time in service.  Additionally, it is necessary to obtain a medical opinion as to whether the Veteran's bilateral foot disability is caused and/or aggravated by his service-connected left knee disability.  In the examination report, the examiner must acknowledge and discuss the Veteran's report of an in-service incident and continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Furthermore, the Veteran was afforded a VA examination in April 2007 to address his right knee disability.  The Veteran reported that his right knee disability was the result of a fall from a rope during basic training.  After examining the Veteran, the VA examiner stated that the Veteran's right knee disability was not secondary to his left knee disability.  Additionally, the examiner noted that the Veteran had a shuffling gait, but not an altered gait that would be significant enough to put distress on the right knee.  Moreover, the examiner stated that there was no mention in the Veteran's service treatment records of any injury to his right knee.  While the VA examiner provided an opinion with respect to secondary service connection, it remains unclear to the Board whether the Veteran's right knee disability is directly related to his military service.  Additionally, as previously stated, the Board cannot determine that the Veteran's lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Based on the evidence of record, VA must consider whether service connection for a right knee disability is warranted on both a direct basis and as secondary to his service-connected left knee disability.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process).  Accordingly, a VA examination is needed to address the issue of direct service connection. 

Lastly, a review of the claims folder reveals that in February 2006, the Veteran reported to the VA that he was receiving Social Security Administration (SSA) benefits.  However, SSA records regarding the Veteran's status of benefits have not been associated with the claims folder.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998) (when VA put on notice of SSA records prior to issuance of final decision, Board must seek to obtain records); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA has statutory duty to acquire both SSA decision and supporting medical records pertinent to claim); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This appeal must be remanded to obtain the Veteran's complete SSA record.

Accordingly, the case is REMANDED for the following action:

1. Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

2. Additionally, the AMC/RO should schedule the Veteran for a new VA examination with an appropriate expert to determine the nature and etiology of any current right knee disability and bilateral foot disability.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this remand in conjunction with the Veteran's examination and note this has been accomplished in the VA examination report.  

The examiner should diagnose any right knee disability and bilateral foot disability found to be present.  Additionally, the VA examiner should state whether it is at least as likely as not that the any right knee disability is the result of an in-service disease, event, or injury.  Furthermore, the VA examiner should state whether it is at least as likely as not that the any bilateral foot disability is the result of an in-service disease, event, or injury.  

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's right knee disability and/or his bilateral foot disability were caused and/or aggravated by his service-connected left knee disability.  

In offering these opinions, the examiner should specifically acknowledge and comment on the evidence of record, to include private treatment records, the April 2007 VA examination reports, and the July 2010 Travel Board hearing transcript.  Additionally, the examiner should discuss the Veteran's lay statements regarding in-service events, to include his fall from a rope, and chronicity of symptomatology when discussing the offered opinion.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3. Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for a right knee disability and a bilateral foot disability, should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this REMAND, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


